DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/19/2020 and 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shakked (10,922,939).
As to claims 1 and 11: Shakedd teaches a method at a transponder device, comprising:

generating one or more signals from sensing circuitry responsive to one or more physical conditions (16004);
performing computing operations to process the one or more signals generated by the sensing circuitry (16008); and
varying the computing operations to be performed to process the one or more signals generated by the sensing circuitry and/or varying operations to generate the one or more signals from the sensing circuitry based, at least in part, on an availability of energy and/or power that is collectable and/or harvestable from the received incident power signal (as seen, different power modes are entered based on the strength of the signal).
As to claims 2 and 12: Shakedd teaches displaying on a label one or more computational results based, at least in part, on the computing operations (column 84, lines 33-53).
As to claims 3 and 13: Shakked teaches that varying the operations to generate the one or more signals from the one or more sensors comprises varying a number of observations and/or rate of observations to be obtained from the sensing circuitry over a duration (column 151, lines 13-62).
As to claims 4 and 14: Shakked teaches that varying the computing operations to be performed to process the one or more signals generated by the sensing circuitry and/or operations to generate the one or more signals from the one or more sensors comprises selecting one or more algorithms to be applied in processing the one or more 
As to claims 5 and 15: Shakked teaches that varying computing operations to be performed to process the one or more signals generated by the sensing circuitry and/or operations to generate the one or more signals from the one or more sensors comprises varying a cyclic redundancy check, varying a number of iterations of a processing loop, varying processor vector length, selecting between use of fixed-point operations and use of floating-point operations or selecting between use of multi-cycle operations and use of single-cycle accelerated operations, or a combination thereof (column 42, lines 24-47, including that processor loop is shorter when the power is lower).
As to claims 6 and 16: Shakked teaches determining the availability of energy and/or power collectable and/or harvestable from the received incident power signal based, at least in part, on an intensity and/or duration of a pulse of the received incident power signal (column 35, last paragraph, continuing in column 36, explaining that a duty cycle is determined, and then in column 36, third paragraph, explaining that a power level is determined as a result of this, also seen in figure 19).
As to claims 7 and 17: Shakked teaches that varying computing operations to be performed to process the one or more signals generated by the sensing circuitry and/or operations to generate the one or more signals from the one or more sensors further comprises:
storing in a non-volatile memory device observations (column 10, lines 24-53), samples and/or measurements obtained based, at least in part, on the one or more 
powered by energy collected and/or harvested from a second pulse of the received incident power signal, performing computing operations to process the stored observations, samples and/or measurements and to process observations, samples and/or measurements obtained based, at least in part, on the one or more signals generated by the sensing circuitry powered by the energy collected and/or harvested from the second pulse of the received incident power signal (column 67, lines 4-12).
As to claims 8 and 19: Shakked teaches storing in the non-volatile memory device at least partial computations based, at least in part, on the obtained observations, samples and/or measurements and/or a processor state (column 67, lines 4-12).
As to claims 9 and 18: Shakked teaches the operations to generate the one or more signals by the sensing circuitry comprise obtaining observations, samples and/or measurements contemporaneously with receipt of respective pulses of the incident power signal powered by energy and/or power collected and/or harvested from receipt of the respective pulses, and wherein the method further comprises:
obtaining a message from an initial pulse of the incident power signal, the message comprising an indication of a number of observations, samples and/or measurements to be obtained from the one or more signals generated by the sensing circuitry over a subsequent duration (column 70, final paragraph, continuing in column 71, wherein a message is sent and received through the energy pulse); and

As to claim 10: Shakked teaches that the indication of the number of observations, samples and/or measurements to be obtained from the one or more signals generated by the sensing circuitry over the subsequent duration specifies an average number of observations, samples and/or measurements to be obtained and/or a minimum number of observations, samples and/or measurements to be obtained contemporaneously with receipt per pulse of the incident power signal (column 35, last paragraph, continuing in column 36, explaining that a duty cycle is determined, and then in column 36, third paragraph, explaining that a power level is determined as a result of this, also seen in figure 19).
As to claim 20: Shakked teaches a device comprising:
a transmitter to transmit a power signal; and
one or more processors to:
control the transmitter to transmit the power signal to be incident at a transponder device to provide collectable and/or harvestable energy and/or power at the transponder device, the power signal to comprise a series of scheduled pulses (figure 10 showing the structure of the device, figure 19 showing the schedule of pulses); and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876